internal_revenue_service number release date index number ---------------------------------------------------- ----------------- ------------------------ ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-123682-06 date date re request for extension of time to make elections not to deduct additional first re request for extension of time to make elections not to deduct additional first year depreciation and to use the alternative_depreciation_system taxpayer parent ----------------------------------------------------------------------------------------------------------------- date date lmsb official dear ---------------- -------------------------------------------------------------- --------------------------------------------------------------------------------- -------------------------- -------------------------- ---------------------- this letter responds to a letter dated date and supplemental correspondence submitted by parent on behalf of taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make two elections the extension is being requested to make elections under sec_168 of the internal_revenue_code not to deduct the additional first year depreciation for all qualified_property and all 50-percent bonus_depreciation property placed_in_service by taxpayer in the taxable_year ended date and under sec_168 to use the alternative_depreciation_system ads for all tangible depreciable_property placed_in_service by taxpayer in the taxable_year ended date facts parent represents that the facts are as follows taxpayer is a member_of_an_affiliated_group of corporations that is headed by parent and that files consolidated federal_income_tax returns plr-123682-06 parent relied on a qualified_tax professional to prepare its consolidated federal_income_tax return for the taxable_year ended date on this timely filed return parent did not make the elections under sec_168 not to deduct the additional first year depreciation for all qualified_property and all 50-percent bonus_depreciation property placed_in_service by taxpayer and under sec_168 to use the ads for all tangible depreciable_property placed_in_service by taxpayer accordingly taxpayer determined its depreciation deduction for the taxable_year ended date by using the general depreciation system under sec_168 instead of the ads and by deducting the percent additional first year depreciation for all qualified_property and the 50-percent additional first year depreciation for all 50-percent bonus_depreciation property parent's consolidated federal_income_tax return for the taxable_year ended date reported a consolidated net_loss further that return reported that the taxable_year ended date was the last taxable_year to which the net_operating_loss for the taxable_year ended date could be carried over subsequent to the filing of parent's consolidated federal_income_tax return for the taxable_year ended date another tax preparer reviewed that return the new preparer discovered that the original tax preparer did not advise parent of the availability of and consequences of making the elections under sec_168 and sec_168 specifically if these elections were made by taxpayer parent would have reported taxable_income for the taxable_year ended date and as a result would have used a portion of the net_operating_loss_carryover from date to reduce any resulting tax_liability ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the elections under sec_168 not to deduct the additional first year depreciation with respect to all qualified_property and all 50-percent bonus_depreciation property placed_in_service by taxpayer in the taxable_year ended date and under sec_168 to use the ads for all tangible depreciable_property placed_in_service by taxpayer in the taxable_year ended date law and analysis sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in the taxpayer's trade_or_business service after generally is determined under sec_168 sec_168 prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative the depreciation deduction provided by sec_167 for tangible_property placed in sec_168 provides a 30-percent additional first year depreciation plr-123682-06 depreciation system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention sec_168 permits a taxpayer to elect for any class of property for any taxable_year to use the ads for determining depreciation for all property in that class placed_in_service during that taxable_year however in the case of nonresidential_real_property the election is made separately with respect to each property an election to use ads is irrevocable sec_301 t a provides that the election under sec_168 must be made for the taxable_year in which the property is placed_in_service sec_301 7t a i further provides that this election must be made by the due_date including extensions of the tax_return for the taxable_year for which the election is to be effective sec_301_9100-7t provides that the election under sec_168 is made by attaching a statement to the tax_return for the taxable_year for which the election is to be effective deduction for the taxable_year in which qualified_property is placed_in_service by a taxpayer sec_168 provides a 50-percent additional first year depreciation deduction for the taxable_year in which 50-percent bonus_depreciation property is placed_in_service by a taxpayer percent additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property instead of 50-percent additional first year depreciation for any class of property that is 50-percent bonus_depreciation property placed_in_service during the taxable_year if this election is made sec_1_168_k_-1 provides that the allowable additional first year depreciation deduction is determined as though the class of property is qualified_property under sec_168 sec_1_168_k_-1 further provides that a taxpayer may elect not to deduct both 30-percent and 50-percent additional first year depreciation for any class of property that is 50-percent bonus_depreciation property placed_in_service during the taxable_year year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first sec_168 provides that a taxpayer may elect not to deduct the sec_168 provides that a taxpayer may elect to deduct 30-percent plr-123682-06 sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable_year ended date provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer's timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election sec_1_168_k_-1 further provides that the election is made separately by each person owning qualified_property or 50-percent bonus_depreciation property for example for each member of a consolidated_group by the common parent of the group by the partnership or by the s_corporation extension of time under the rules set forth in and to make a regulatory election under sec_301_9100-1 the commissioner has discretion to grant a reasonable sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' sec_301_9100-3 provides that requests for relief under ' will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of and have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election not to deduct the additional first year depreciation under sec_168 for all property placed_in_service by taxpayer during the taxable_year ended date that qualifies for the additional first year depreciation and the election under sec_168 to use the ads for determining depreciation for all tangible depreciable_property placed_in_service by taxpayer during the taxable_year ended date these elections must be made by parent filing an amended consolidated federal_income_tax return for the taxable_year ended date with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all property placed_in_service by taxpayer during the taxable_year ended date and that taxpayer is electing to use the ads for all tangible depreciable_property placed_in_service by taxpayer during the taxable_year ended date parent also must file amended consolidated federal_income_tax returns for any affected succeeding taxable years plr-123682-06 except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in the taxable_year ended date is eligible for the additional first year depreciation deduction or is required to use the ads pursuant to sec_168 through d in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate lmsb official this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o'shea william p o’shea associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
